DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 12/16/2020 following the non-final rejection of 10/06/2020. Claims 1-16 and 18 were amended; and new claims 19-21 were added. Claims 1-16 and 18-21 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/26/2020, with respect to drawing objections have been fully considered and are persuasive.  The objections of 10/06/2020 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 12/26/2020, with respect to the specification objection have been fully considered and are persuasive.  The objection of 10/06/2020 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 12/26/2020, with respect to claim objections have been fully considered and are persuasive.  The objections of 10/06/2020 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 12/26/2020, with respect to claims rejected under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejections of 10/06/2020 has been withdrawn. 

Allowable Subject Matter
Claims 1-16 and 18-21 are allowed.

The following is an examiner’s statement of reasons for allowance: No prior art was found which anticipated or rendered obvious the invention as currently claimed. One of the closest prior arts found, US 7952215, discloses a manner of controlling a wind turbine comprising a learning mode which varies the nacelle’s orientation to create a plurality of data sets, the data sets include: power output, wind direction deviation, wind speed. A correction value is calculated to create a correction offset command. However, this prior art fails to anticipate “controlling a yawing system of the wind turbine according to the yaw parameter; wherein the wind turbine is yawed by a yaw angle” and “wherein the data sets comprise: a first difference between the first value and the second value of the wind direction parameter, and the yaw angle”; it would have not been obvious to have modified said reference to also include these limitations. As such, the instant application is placed into condition for allowance. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146.  The examiner can normally be reached on 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 








/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745